                                         Case 3:17-cv-03695-MMC Document 310 Filed 03/23/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PLANET AID, INC., et al.,                         Case No. 17-cv-03695-MMC
                                                        Plaintiffs.
                                   8
                                                                                           JUDGMENT IN A CIVIL CASE
                                                 v.
                                   9
                                                                                           Re: Dkt. No. 309
                                  10     REVEAL, CENTER FOR
                                         INVESTIGATIVE REPORTING, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          ( ) Jury Verdict. This action came before the Court for a trial by jury. The issues have

                                  14   been tried and the jury has rendered its verdict.

                                  15          (X) Decision by Court. This action came to trial or hearing before the Court. The issues

                                  16   have been tried or heard and a decision has been rendered.

                                  17          Defendants’ Motion to Strike is hereby GRANTED, and the First Amended Complaint is

                                  18   hereby DISMISSED.

                                  19          IT IS SO ORDERED AND ADJUDGED

                                  20

                                  21   Dated: 3/23/2021

                                  22                                                       Susan Y. Soong, Clerk

                                  23

                                  24                                                       Tracy Geiger
                                  25                                                       Deputy Clerk

                                  26

                                  27

                                  28
